 JEFFRIES BANKNOTE CO.265Jeffries Banknote Co.andLocal No. 22, Amalgamated Lithog-raphers of America,AFL-CIO,Petitioner.Case No. 21-RC-4362.July 23,1956DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a stipulation for certification- upon consent election ex-ecuted by the parties on April 6, 1956, an election was conducted onApril 17, 1956, under the direction and supervision of the RegionalDirector for the Twenty-first Region, among certain employees ofthe Employer.At the close of the election, a tally of ballots was fur-nished each of the parties in accordance with the Board's Rules andRegulations.The tally shows that of approximately 20 eligiblevoters, 10 cast ballots for the Petitioner, and 9 were cast against thePetitioner.There was one void ballot and no challenged ballots.On April 20, 1956, the Employer filed timely objections to the con-duct of the election.On May 17, 1956, after an investigation, theActing Regional Director issued a report on objections in which herecommended that the objections be overruled.Thereafter, the Em-ployer filed exceptions to the Acting Regional Director's report.The Board has considered the objections, the Acting Regional Di-rector's report, the exceptions, and the entire record in the case.Uponthe foregoing, the Board finds as follows :1.The Employer is engaged in commerce within the meaning ofSection 2 (6) of the Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act: All lithographic production em-ployees employed at the Employer's Los Angeles, California, plant,excluding office clerical employees, watchmen, guards, professionalemployees, and supervisors as defined in the Act.5.The basis for the Employer's objection involves the validity ofone ballot which was ruled as void by the Board agent who conductedthe election, and which ruling was sustained by the Acting Regional116 NLRB No. 31. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector.The Employer maintains that the ballot was a valid oneand should have been counted.The ballot in dispute is of the customary type used by the Boardwhere one labor organization is involved.The employees are re-quested to vote "Yes" or "No" as to whether or not they wish to berepresented by the Petitioner for purposes of collective bargaining.The voters are instructed to indicate their choice by marking an "X"in the square of their choice and are further instructed as follows :"If you spoil this ballot return it to the Board agent for a new one."The disputed ballot contains scribbled markings in the "Yes"square which markings overflow into the box surrounding the square;and a circle appears around the "No" square which circle extends be-yond the box surrounding that square.In support of its position that the ballot is valid and should becounted as a "No" vote, the Employer contends that the voter clearlyindicated such an intent.We have considered the cases cited by theEmployer, including those which involve erasures 1 and the use ofthe words "Yes" or "No" instead of an "X," 2 where the Board hasheld that the voter's intent was clear 3However, unlike those cases,the markings on the disputed ballot are so confusing that we are un-able to ascertain the voter's real intent.Accordingly, we find, in,agreement with the Acting Regional Director's report, that the dis-puted ballot is invalid and that there is no merit in the Employer'sobjection.4Because the Petitioner has obtained a majority of thevalid votes cast, we shall certify it as the exclusive representative ofthe employees in the appropriate unit.[The Board certified Local No. 22, Amalgamated LithographersofAmerica,AFL-CIO, as the designated collective-bargainingrepresentative of the employees of the Employer in the unit herein-above found appropriate.]MEMBERS RODGERS and BEAN took no part in the consideration of theabove Decision and Certification of Representatives.'Denver and Ephrata Telephone,106 NLRB 1134;General Motors Corp,107 NLRB1096sMarshall,Meadows & Stewart Inc,59 NLRB 1286.See also N.L. R. B. v. Whitinsville Spinnvng Ring Company,199 F. 2d 585(C. A. 1) ;Belmont Smelting&Refining Works,Inc.,115 NLRB1481,wherein the Board over-ruled its decision inBon Tool & Die Company,115 NLRB 103,a case cited by the ActingRegionalDirector,but upon which we have not relied.'DornbackFurnace & Foundry Company,115 NLRB 350;Gerber Plastic Company,110 NLRB 269.